Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Priority is being given back to 10/11/2019.
Status of Claims
This action is in reply to the application filed on 10/12/2020.
Claims 1-19 are currently pending and have been examined.
Claims 1-19 are currently rejected.
This action is made NON-FINAL.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “400” in fig. 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-9 and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 14 are rejected because they recite “a first deviation distance between the recognized line and the ego-vehicle or a curvature of the travel lane” while in the specification at paragraph [0037] it recites “a deviation distance between the ego-vehicle and the recognized line or a curvature of the travel lane”. The makes it unclear as to the proper method to calculate the “first deviation distance”. Based on the specification and figures the examiner believes that the error is in the claims, as well as paragraph [0013] of the specification, as it appears the measurement is meant to be measured from the vehicle to the side of the lane, be it straight or curved at the time of recording. Therefore for the purposes of examination the examiner will defer to the specification and examine claims 4 and 14 under the language “a first deviation distance between the ego-vehicle and the recognized line or a curvature of the travel lane.” The examiner will note the interpretation in the rejections below.
Claims 5-9 and 15-19 are rejected due to their dependence on rejected claims 4 and 14.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 10-16 are rejected under 35 U.S.C. 102(a)(1)&(a)(2) as being anticipated by Ide (US PUB NO 2018/0181820).
Regarding claim 1:
Ide teaches:
A method for controlling lane following (A driving assistance device includes an electronic control unit. when a recognition situation of a division line of a traveling lane along which a vehicle is traveling is a near-side recognizable situation in which a forward and far division line of the vehicle is not recognized and a forward and near division line of the vehicle is recognized, the electronic control unit performs lane trace control set, to a target traveling line, a corrected traveling trajectory in which at least one of i) a position of a near target traveling line constituted by a central position of the traveling lane determined based on the recognizable forward and near division line or a position located within a predetermined lateral distance from the central position in a lane-width direction and ii) a tangential direction of the near target traveling line is applied to the traveling trajectory to correct the traveling trajectory. [abstract]) comprising: 
acquiring front image information through a camera installed at an ego-vehicle during travel of the ego-vehicle (A peripheral sensor 17 is configured to acquire information relating to, at least, a road in front of the host vehicle and a three-dimensional object present on the road. The three-dimensional object indicates, for example, a moving object such as a pedestrian, a bicycle and an automobile, and a fixed object such as an electric pole, a tree and a guardrail. Hereinafter, the above-described three-dimensional object may be called a “target”. The peripheral sensor 17 includes a radar sensor 17a and a camera sensor 17b. Meanwhile, the camera sensor 17b may also be called, for convenience, a division line recognition unit. [0039]; ); 
setting a target trajectory of the ego-vehicle (corrects the preceding vehicle trajectory L1 based on the recognizable near white line, and sets the corrected preceding vehicle trajectory L2 to the target traveling line Ld. Thereby, as compared with a case where the preceding vehicle trajectory L1 is set to the target traveling line Ld as it is, it is possible to reduce the possibility of the host vehicle 100 not being able to travel along the vicinity of the center of the traveling lane. As a result, it is possible to further improve the accuracy of the lane trace control utilizing the preceding vehicle trajectory L1. [0135]; examiner notes that step 865 is the result of only being able to detect the vehicle path and one lane line and alters the trajectory from “L1” (only following vehicle) to “L2” (following vehicle but also applying proper offset from lane line).) using line information (fig. 8, step 855) and travel information of a preceding vehicle (fig. 8, step 850) extracted based on the image information (A peripheral sensor 17 is configured to acquire information relating to, at least, a road in front of the host vehicle and a three-dimensional object present on the road. The three-dimensional object indicates, for example, a moving object such as a pedestrian, a bicycle and an automobile, and a fixed object such as an electric pole, a tree and a guardrail. Hereinafter, the above-described three-dimensional object may be called a “target”. The peripheral sensor 17 includes a radar sensor 17a and a camera sensor 17b. Meanwhile, the camera sensor 17b may also be called, for convenience, a division line recognition unit. [0039]); 
and calculating a steering torque to control steering (The driving assistance ECU 10 calculates a target steering torque Tr* for obtaining the target yaw rate YRc* with a predetermined calculation period, based on the target yaw rate YRc* and an actual yaw rate YRt. More specifically, the driving assistance ECU 10 stores in advance a look-up table in which a relationship between the target steering torque Tr* and a deviation between the target yaw rate YRc* and the actual yaw rate Yrt is specified, and calculates the target steering torque Tr* by applying the deviation between the target yaw rate YRc* and the actual yaw rate Yrt to the table. [0087]) of the ego-vehicle along the set target trajectory (fig. 8, step 845; The driving assistance ECU 10 gives a steering torque to a steering mechanism to change the steering of the host vehicle so that the lateral position of the host vehicle (that is, position of the host vehicle in its vehicle-width direction with respect to a road) is maintained in the vicinity of the target traveling line Ld within a “lane (traveling lane) along which the host vehicle is traveling”, and thereby assists a driver's steering operation. [0068]).
Regarding claim 2:
Ide teaches all the limitations of claim 1, upon which this claims is dependent.
Ide further teaches:
wherein the acquiring the image information comprises recognizing one (fig. 8, step 855 – YES) or both lines (fig. 8, step 830 – YES) of a travel lane in which the ego- vehicle currently travels (the camera sensor 17b is configured to recognize lane markers such as division lines of right and left white lines of a road or the like (hereinafter, simply called “white lines”), based on the right and left pieces of image data captured, and to calculate and output the shape of the road and a positional relationship (for example, distance between the right end or left end of a traveling lane and the central position of the host vehicle in its vehicle-width direction) between the road and the vehicle. [0044]).
Regarding claim 3:
Ide teaches all the limitations of claim 2, upon which this claims is dependent.
Ide further teaches:
wherein the acquiring the image information comprises recognizing the preceding vehicle (fig. 8, step 815 & 820; proceeding to step 815, and specifies the preceding vehicle 101 which is a target for the generation of the preceding vehicle trajectory L1. [0122]) traveling at least one of the travel lane of the ego-vehicle (The electronic control unit is configured to recognize a division line of a traveling lane along which a vehicle is traveling, and specify a preceding vehicle traveling in front of the vehicle to generate a traveling trajectory of the specified preceding vehicle. [0008]) or a surrounding lane disposed adjacent to the travel lane (examiner is taking this alternative limitation in the alternative which does not require it to be taught by the art. However examiner notes that this limitation would be taught by another art, should the limitation become required.).
Regarding claim 4:
Ide teaches all the limitations of claim 3, upon which this claims is dependent.
Ide further teaches:
[current claim] wherein the line information comprises at least one of a first deviation distance (In a case where the white line is able to be recognized by the camera sensor 17b in the range equal to or larger than the second predetermined distance and less than the first predetermined distance, the CPU makes a determination of “Yes” in step 855 [0131]; examiner notes that in identification of the lane line, it is determining if that distance between the vehicle and the line are within a threshold distance meaning the vehicle is detecting a “deviation distance” of the “ego vehicle” in order to compare that value to the threshold.) between the recognized line and the ego-vehicle (proceeding to step 855, and determines whether the white lines (left white line LL and right white line LR) are able to be recognized by the camera sensor 17b based on the “recognition distance information” sent from the camera sensor 17b in a range equal to or greater than a second predetermined distance and less than the first predetermined distance. In other words, the CPU determines whether the near white line is able to be recognized by the camera sensor 17b. That is, the CPU determines whether the recognition situation of the white line is the above-described second recognition situation. Meanwhile, the second predetermined distance is set to be smaller than the first predetermined distance. [0130]) or a curvature of the travel lane (Examiner is taking this limitation in the alternative which does not require it to be mapped.).
[examiners assumption in light of 112b rejection supra] wherein the line information comprises at least one of a first deviation distance (In a case where the white line is able to be recognized by the camera sensor 17b in the range equal to or larger than the second predetermined distance and less than the first predetermined distance, the CPU makes a determination of “Yes” in step 855 [0131]; examiner notes that in identification of the lane line, it is determining if that distance between the vehicle and the line are within a threshold distance meaning the vehicle is detecting a “deviation distance” of the “ego vehicle” in order to compare that value to the threshold.) between the ego-vehicle and the recognized line (proceeding to step 855, and determines whether the white lines (left white line LL and right white line LR) are able to be recognized by the camera sensor 17b based on the “recognition distance information” sent from the camera sensor 17b in a range equal to or greater than a second predetermined distance and less than the first predetermined distance. In other words, the CPU determines whether the near white line is able to be recognized by the camera sensor 17b. That is, the CPU determines whether the recognition situation of the white line is the above-described second recognition situation. Meanwhile, the second predetermined distance is set to be smaller than the first predetermined distance. [0130]) or a curvature of the travel lane (examiner notes that the above cite portion holds true for if the lane is straight or curved.; the road information includes the curvature radius, curvature or the like of a road indicating the degree of bending of the road. Meanwhile, the curvature is a reciprocal of the curvature radius. [0055]).
Regarding claim 5:
Ide teaches all the limitations of claim 4, upon which this claims is dependent.
Ide further teaches:
wherein the travel information of the preceding vehicle comprises a lateral distance between the ego-vehicle and the preceding vehicle (dv is a distance (center distance) between the front-end central position of the host vehicle 100 at the current position (x=0, y=0) and the preceding vehicle trajectory L1 in a road-width direction. [0074]; a preceding vehicle trajectory L1, and creates the preceding vehicle trajectory L1 based on the target information such as position information of the preceding vehicle 101 relating to the position of the host vehicle 100 for each predetermined elapsed time. [0069]).
Regarding claim 6:
Ide teaches all the limitations of claim 5, upon which this claims is dependent.
Ide further teaches:
wherein the setting the target trajectory comprises calculating a second deviation distance between the recognized line and the preceding vehicle (As shown in FIG. 3A, in a case where, using the current position of the host vehicle 100 as the origin, the central axis of the host vehicle 100 extending in its front-rear direction is set to an x-axis, and an axis orthogonal to the x-axis is set to a y-axis, the preceding vehicle trajectory L1 is defined as a curve represented by the cubic function of the following Expression (A). y=(1/6)Cv′.Math.x.sup.3+(1/2)Cv.Math.x.sup.2+θv.Math.x+dv Expression (A) [0070]; fig. 9, distance d; the CPU calculates a distance d between the white line and a past preceding vehicle 101′ located on the preceding vehicle trajectory L1 corresponding to the position of the host vehicle 100 at the current point in time [0132]) based on the first deviation distance (the driving assistance ECU 10 specifies a preceding vehicle 101 which is a target for creation of a preceding vehicle trajectory L1, and creates the preceding vehicle trajectory L1 based on the target information such as position information of the preceding vehicle 101 relating to the position of the host vehicle 100 for each predetermined elapsed time. [0069]; examiner notes that the equation defining L1 is with respect to the position of the ego vehicle but the ego vehicle knows its position with respect to the line (first deviation distance) and therefore the positioning of L1 is based transitively on the first deviation distance.)), the curvature of the travel lane (Here, Cv′ is a curvature change rate (amount of curvature change per unit distance (Δx) at an arbitrary position (x=x0, x0 is an arbitrary value) on the curve), [0071]; the road information includes the curvature radius, curvature or the like of a road indicating the degree of bending of the road. Meanwhile, the curvature is a reciprocal of the curvature radius. [0055]), and the lateral distance between the ego-vehicle and the preceding vehicle (fig. 2, distance dv; the driving assistance ECU 10 specifies a preceding vehicle 101 which is a target for creation of a preceding vehicle trajectory L1, and creates the preceding vehicle trajectory L1 based on the target information such as position information of the preceding vehicle 101 relating to the position of the host vehicle 100 for each predetermined elapsed time. [0069]).
Regarding claim 11:
Ide teaches:
An apparatus for controlling lane following (fig. 1, driving assistance ECU 10) comprising: 
an information collector configured to acquire front image information through a camera installed at an ego-vehicle during travel of the ego-vehicle (A peripheral sensor 17 is configured to acquire information relating to, at least, a road in front of the host vehicle and a three-dimensional object present on the road. The three-dimensional object indicates, for example, a moving object such as a pedestrian, a bicycle and an automobile, and a fixed object such as an electric pole, a tree and a guardrail. Hereinafter, the above-described three-dimensional object may be called a “target”. The peripheral sensor 17 includes a radar sensor 17a and a camera sensor 17b. Meanwhile, the camera sensor 17b may also be called, for convenience, a division line recognition unit. [0039]); 
a target trajectory generator configured to set a target trajectory of the ego-vehicle (corrects the preceding vehicle trajectory L1 based on the recognizable near white line, and sets the corrected preceding vehicle trajectory L2 to the target traveling line Ld. Thereby, as compared with a case where the preceding vehicle trajectory L1 is set to the target traveling line Ld as it is, it is possible to reduce the possibility of the host vehicle 100 not being able to travel along the vicinity of the center of the traveling lane. As a result, it is possible to further improve the accuracy of the lane trace control utilizing the preceding vehicle trajectory L1. [0135]; examiner notes that step 865 is the result of only being able to detect the vehicle path and one lane line and alters the trajectory from “L1” (only following vehicle) to “L2” (following vehicle but also applying proper offset from lane line).) using line information (fig. 8, step 855) and travel information of a preceding vehicle (fig. 8, step 850) extracted based on the image information (A peripheral sensor 17 is configured to acquire information relating to, at least, a road in front of the host vehicle and a three-dimensional object present on the road. The three-dimensional object indicates, for example, a moving object such as a pedestrian, a bicycle and an automobile, and a fixed object such as an electric pole, a tree and a guardrail. Hereinafter, the above-described three-dimensional object may be called a “target”. The peripheral sensor 17 includes a radar sensor 17a and a camera sensor 17b. Meanwhile, the camera sensor 17b may also be called, for convenience, a division line recognition unit. [0039]); 
and a steering torque calculator configured to calculate a steering torque to control steering (The driving assistance ECU 10 calculates a target steering torque Tr* for obtaining the target yaw rate YRc* with a predetermined calculation period, based on the target yaw rate YRc* and an actual yaw rate YRt. More specifically, the driving assistance ECU 10 stores in advance a look-up table in which a relationship between the target steering torque Tr* and a deviation between the target yaw rate YRc* and the actual yaw rate Yrt is specified, and calculates the target steering torque Tr* by applying the deviation between the target yaw rate YRc* and the actual yaw rate Yrt to the table. [0087]) of the ego-vehicle along the set target trajectory (fig. 8, step 845; The driving assistance ECU 10 gives a steering torque to a steering mechanism to change the steering of the host vehicle so that the lateral position of the host vehicle (that is, position of the host vehicle in its vehicle-width direction with respect to a road) is maintained in the vicinity of the target traveling line Ld within a “lane (traveling lane) along which the host vehicle is traveling”, and thereby assists a driver's steering operation. [0068]).
Regarding claim 12:
Ide teaches all the limitations of claim 11, upon which this claims is dependent.
Ide further teaches:
wherein the information collector comprises a line recognizer configured to recognize one (fig. 8, step 855 – YES) or both lines (fig. 8, step 830 – YES) of a travel lane in which the ego- vehicle currently travels (the camera sensor 17b is configured to recognize lane markers such as division lines of right and left white lines of a road or the like (hereinafter, simply called “white lines”), based on the right and left pieces of image data captured, and to calculate and output the shape of the road and a positional relationship (for example, distance between the right end or left end of a traveling lane and the central position of the host vehicle in its vehicle-width direction) between the road and the vehicle. [0044]).
Regarding claim 13:
Ide teaches all the limitations of claim 12, upon which this claims is dependent.
Ide further teaches:
wherein the information collector comprises a preceding vehicle recognizer configured to recognize the preceding vehicle (fig. 8, step 815 & 820; proceeding to step 815, and specifies the preceding vehicle 101 which is a target for the generation of the preceding vehicle trajectory L1. [0122]) traveling at least one of the travel lane of the ego-vehicle (The electronic control unit is configured to recognize a division line of a traveling lane along which a vehicle is traveling, and specify a preceding vehicle traveling in front of the vehicle to generate a traveling trajectory of the specified preceding vehicle. [0008]) or a surrounding lane disposed adjacent to the travel lane (examiner is taking this alternative limitation in the alternative which does not require it to be taught by the art. However examiner notes that this limitation would be taught by another art, should the limitation become required.).
Regarding claim 14:
Ide teaches all the limitations of claim 13, upon which this claims is dependent.
Ide further teaches:
[current claim] wherein the line information comprises at least one of a first deviation distance (In a case where the white line is able to be recognized by the camera sensor 17b in the range equal to or larger than the second predetermined distance and less than the first predetermined distance, the CPU makes a determination of “Yes” in step 855 [0131]; examiner notes that in identification of the lane line, it is determining if that distance between the vehicle and the line are within a threshold distance meaning the vehicle is detecting a “deviation distance” of the “ego vehicle” in order to compare that value to the threshold.) between the recognized line and the ego-vehicle (proceeding to step 855, and determines whether the white lines (left white line LL and right white line LR) are able to be recognized by the camera sensor 17b based on the “recognition distance information” sent from the camera sensor 17b in a range equal to or greater than a second predetermined distance and less than the first predetermined distance. In other words, the CPU determines whether the near white line is able to be recognized by the camera sensor 17b. That is, the CPU determines whether the recognition situation of the white line is the above-described second recognition situation. Meanwhile, the second predetermined distance is set to be smaller than the first predetermined distance. [0130]) or a curvature of the travel lane (Examiner is taking this limitation in the alternative which does not require it to be mapped.).
[examiners assumption in light of 112b rejection supra] wherein the line information comprises at least one of a first deviation distance (In a case where the white line is able to be recognized by the camera sensor 17b in the range equal to or larger than the second predetermined distance and less than the first predetermined distance, the CPU makes a determination of “Yes” in step 855 [0131]; examiner notes that in identification of the lane line, it is determining if that distance between the vehicle and the line are within a threshold distance meaning the vehicle is detecting a “deviation distance” of the “ego vehicle” in order to compare that value to the threshold.) between the ego-vehicle and the recognized line (proceeding to step 855, and determines whether the white lines (left white line LL and right white line LR) are able to be recognized by the camera sensor 17b based on the “recognition distance information” sent from the camera sensor 17b in a range equal to or greater than a second predetermined distance and less than the first predetermined distance. In other words, the CPU determines whether the near white line is able to be recognized by the camera sensor 17b. That is, the CPU determines whether the recognition situation of the white line is the above-described second recognition situation. Meanwhile, the second predetermined distance is set to be smaller than the first predetermined distance. [0130]) or a curvature of the travel lane (examiner notes that the above cite portion holds true for if the lane is straight or curved.; the road information includes the curvature radius, curvature or the like of a road indicating the degree of bending of the road. Meanwhile, the curvature is a reciprocal of the curvature radius. [0055]).
Regarding claim 15:
Ide teaches all the limitations of claim 14, upon which this claims is dependent.
Ide further teaches:
wherein the travel information of the preceding vehicle comprises a lateral distance between the ego-vehicle and the preceding vehicle (dv is a distance (center distance) between the front-end central position of the host vehicle 100 at the current position (x=0, y=0) and the preceding vehicle trajectory L1 in a road-width direction. [0074]; a preceding vehicle trajectory L1, and creates the preceding vehicle trajectory L1 based on the target information such as position information of the preceding vehicle 101 relating to the position of the host vehicle 100 for each predetermined elapsed time. [0069]).
Regarding claim 16:
Ide teaches all the limitations of claim 15, upon which this claims is dependent.
Ide further teaches:
wherein the target trajectory generator calculates a second deviation distance between the recognized line and the preceding vehicle (As shown in FIG. 3A, in a case where, using the current position of the host vehicle 100 as the origin, the central axis of the host vehicle 100 extending in its front-rear direction is set to an x-axis, and an axis orthogonal to the x-axis is set to a y-axis, the preceding vehicle trajectory L1 is defined as a curve represented by the cubic function of the following Expression (A). y=(1/6)Cv′.Math.x.sup.3+(1/2)Cv.Math.x.sup.2+θv.Math.x+dv Expression (A) [0070]; fig. 9, distance d; the CPU calculates a distance d between the white line and a past preceding vehicle 101′ located on the preceding vehicle trajectory L1 corresponding to the position of the host vehicle 100 at the current point in time [0132]) based on the first deviation distance (the driving assistance ECU 10 specifies a preceding vehicle 101 which is a target for creation of a preceding vehicle trajectory L1, and creates the preceding vehicle trajectory L1 based on the target information such as position information of the preceding vehicle 101 relating to the position of the host vehicle 100 for each predetermined elapsed time. [0069]; examiner notes that the equation defining L1 is with respect to the position of the ego vehicle but the ego vehicle knows its position with respect to the line (first deviation distance) and therefore the positioning of L1 is based transitively on the first deviation distance.)), the curvature of the travel lane (Here, Cv′ is a curvature change rate (amount of curvature change per unit distance (Δx) at an arbitrary position (x=x0, x0 is an arbitrary value) on the curve), [0071]; the road information includes the curvature radius, curvature or the like of a road indicating the degree of bending of the road. Meanwhile, the curvature is a reciprocal of the curvature radius. [0055]), and the lateral distance between the ego-vehicle and the preceding vehicle (fig. 2, distance dv; the driving assistance ECU 10 specifies a preceding vehicle 101 which is a target for creation of a preceding vehicle trajectory L1, and creates the preceding vehicle trajectory L1 based on the target information such as position information of the preceding vehicle 101 relating to the position of the host vehicle 100 for each predetermined elapsed time. [0069]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ide (US PUB NO 2018/0181820) in view of Clarke (US PAT NO 9,393,998).
Regarding claim 7:
Ide teaches all the limitations of claim 6, upon which this claims is dependent.
Ide further teaches:
wherein the setting the target trajectory (Incidentally, the accuracy of the lane trace control performed by the driving assistance ECU 10 varies depending on the recognition situation of the white line of the camera sensor 17b. [0101]) comprises setting the target trajectory by offsetting [a minimum] one of the first deviation distance (In a case where the recognition situation of the white line of the camera sensor 17b is the third recognition situation, the driving assistance ECU 10 sets the preceding vehicle trajectory L1 to the target traveling line Ld in a state where the preceding vehicle trajectory is not corrected, and acquires target route information. Therefore, in this case, the accuracy of the lane trace control tends to decrease more than that of the lane trace control in the case of the first recognition situation and the second recognition situation. [0104]) and the second deviation distance (In a case where the recognition situation of the white line of the camera sensor 17b is the second recognition situation, the driving assistance ECU 10 sets the corrected preceding vehicle trajectory L2 obtained by correcting the preceding vehicle trajectory L1 to the target traveling line Ld, based on the recognizable near white line, and acquires target route information. Therefore, in this case, the accuracy of the lane trace control tends to decrease more than that of the lane trace control in a case of the first recognition situation. On the other hand, the accuracy of the lane trace control tends to increase more than that of the lane trace control in a case of the third recognition situation described next. [0103]) from the recognized line in a lateral direction when only the preceding vehicle traveling in the travel lane is recognized (fig. 8, step 820 - YES).
Ide does not explicitly teach, however Clarke teaches:
setting the target trajectory by offsetting a minimum one (Lane offset module 920 may store instructions which, when executed by processing unit 110, may detect the presence of a lane offset condition and/or identify whether lane offset condition is present on first vehicle side 802 and/or second vehicle side 812. For example, lane offset module 920 may process the plurality of images to detect the presence of object(s) 825 on first vehicle side 802 and/or second vehicle side 812. Lane offset module 920 may process the plurality of images to detect a curve in the road on which vehicle 200 is traveling. Additionally or alternatively, lane offset module 920 may receive information from another module or other system indicative of the presence of object(s) 825 and/or a curved lane. Lane offset module 920 may execute control to change the position of vehicle 200 to first lane constraint 810 and/or second lane constraint 820. For example, if lane offset module 920 determines a lane offset condition only on first vehicle side 802, lane offset module 920 may move vehicle 200 closer to second lane constraint 820. On the other hand, if lane offset module 920 determines a lane offset condition only on first vehicle side 812, lane offset module 920 may move vehicle 200 closer to first lane constraint 810. [col 36, lines 31-51]; examiner notes that by default, Clarke wants to maintain a center position between the two lanes, but upon making a determination that it would be beneficial, decides to choses a smaller lane offset value, “lane offset module 920 may move vehicle 200 closer to first lane constraint 810”)
Ide teaches multiple offsets from a lane line but does not explicitly teach selecting a minimum offset value between multiple choices. Clarke teaches selecting a minimum offset value. It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Ide to include the teachings as taught by Clarke because “under certain conditions, system 100 may offset vehicle 200 toward one side of the current lane of travel without leaving the lane. For example, where vehicle 200 is traveling around a curve, system 100 may decrease the offset towards the inside of the curve (e.g., adjust the position of vehicle 200 so that it is closer to the inside of the curve). As another example, where obstacles—such as parked cars, pedestrians, or cyclists—are present on one side of the lane, system 100 may increase the offset on the side of vehicle 200 where the obstacles are located (e.g., adjust the position of vehicle 200 so that it is further from the obstacles).” [Clarke, col 32, lines 46-56] which can increase safety by allowing a wider berth on a side with obstacles by moving closer to a free or more open side of the lane.
Regarding claim 17:
Ide teaches all the limitations of claim 16, upon which this claims is dependent.
Ide further teaches:
wherein the target trajectory generator sets the target trajectory (Incidentally, the accuracy of the lane trace control performed by the driving assistance ECU 10 varies depending on the recognition situation of the white line of the camera sensor 17b. [0101]) comprises setting the target trajectory by offsetting [a minimum] one of the first deviation distance (In a case where the recognition situation of the white line of the camera sensor 17b is the third recognition situation, the driving assistance ECU 10 sets the preceding vehicle trajectory L1 to the target traveling line Ld in a state where the preceding vehicle trajectory is not corrected, and acquires target route information. Therefore, in this case, the accuracy of the lane trace control tends to decrease more than that of the lane trace control in the case of the first recognition situation and the second recognition situation. [0104]) and the second deviation distance (In a case where the recognition situation of the white line of the camera sensor 17b is the second recognition situation, the driving assistance ECU 10 sets the corrected preceding vehicle trajectory L2 obtained by correcting the preceding vehicle trajectory L1 to the target traveling line Ld, based on the recognizable near white line, and acquires target route information. Therefore, in this case, the accuracy of the lane trace control tends to decrease more than that of the lane trace control in a case of the first recognition situation. On the other hand, the accuracy of the lane trace control tends to increase more than that of the lane trace control in a case of the third recognition situation described next. [0103]) from the recognized line in a lateral direction when only the preceding vehicle traveling in the travel lane is recognized (fig. 8, step 820 - YES).
Ide does not explicitly teach, however Clarke teaches:
setting the target trajectory by offsetting a minimum one (Lane offset module 920 may store instructions which, when executed by processing unit 110, may detect the presence of a lane offset condition and/or identify whether lane offset condition is present on first vehicle side 802 and/or second vehicle side 812. For example, lane offset module 920 may process the plurality of images to detect the presence of object(s) 825 on first vehicle side 802 and/or second vehicle side 812. Lane offset module 920 may process the plurality of images to detect a curve in the road on which vehicle 200 is traveling. Additionally or alternatively, lane offset module 920 may receive information from another module or other system indicative of the presence of object(s) 825 and/or a curved lane. Lane offset module 920 may execute control to change the position of vehicle 200 to first lane constraint 810 and/or second lane constraint 820. For example, if lane offset module 920 determines a lane offset condition only on first vehicle side 802, lane offset module 920 may move vehicle 200 closer to second lane constraint 820. On the other hand, if lane offset module 920 determines a lane offset condition only on first vehicle side 812, lane offset module 920 may move vehicle 200 closer to first lane constraint 810. [col 36, lines 31-51]; examiner notes that by default, Clarke wants to maintain a center position between the two lanes, but upon making a determination that it would be beneficial, decides to choses a smaller lane offset value, “lane offset module 920 may move vehicle 200 closer to first lane constraint 810”)
Ide teaches multiple offsets from a lane line but does not explicitly teach selecting a minimum offset value between multiple choices. Clarke teaches selecting a minimum offset value. It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Ide to include the teachings as taught by Clarke because “under certain conditions, system 100 may offset vehicle 200 toward one side of the current lane of travel without leaving the lane. For example, where vehicle 200 is traveling around a curve, system 100 may decrease the offset towards the inside of the curve (e.g., adjust the position of vehicle 200 so that it is closer to the inside of the curve). As another example, where obstacles—such as parked cars, pedestrians, or cyclists—are present on one side of the lane, system 100 may increase the offset on the side of vehicle 200 where the obstacles are located (e.g., adjust the position of vehicle 200 so that it is further from the obstacles).” [Clarke, col 32, lines 46-56] which can increase safety by allowing a wider berth on a side with obstacles by moving closer to a free or more open side of the lane.
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ide (US PUB NO 2018/0181820) in view of Jammoussi (US PUB NO 2017/0316684)).
Regarding claim 8:
Ide teaches all the limitations of claim 6, upon which this claims is dependent.
Ide further teaches:
calculating a lateral distance between (Step 835: the CPU sets the target traveling line Ld based on the white line. That is, the CPU determines the central position of the left white line LL and the right white line LR as the target traveling line Ld. [0128]; examiner notes that the system is calculating a lateral distance of the lane being travelled in via the left and right lane lines.) [plural preceding vehicles respectively traveling in the travel lane and the surrounding lane when the plural preceding vehicles are recognized]; 
and setting a centerline (fig. 4, lane center Ld; Step 845: the CPU executes the lane trace control for controlling the steering of the host vehicle 100 so as to make the host vehicle 100 travel along the set target traveling line Ld. [0128]) between [the generated virtual line and] the recognized line to the target trajectory (fig. 4, left while line LL and right white line LR).
Ide does not explicitly teach, however Jammoussi teaches:
calculating a lateral distance between (the computer 112, identifies a plurality of points on each lane boundary between adjacent vehicle clusters. For example, to identify the lane boundary 202 between vehicle clusters L1 and L2, multiple points forming the lane boundary 202 are identified in the block 510. Such identification may be based, as stated above, on an assumption that the second vehicles 120 travel substantially in middle of lanes. In this case, multiple points in the middle of respective cluster paths of L1 and L2 may be included on the lane boundary 202. [0043]) plural preceding vehicles (fig. 2, vehicles 120a-120d) respectively traveling in the travel lane (fig. 2, vehicles 120b & 120d) and the surrounding lane (fig. 2, vehicles 120a & 120c) when the plural preceding vehicles are recognized (the computer 112 can receive, from a vehicle sensor 111, data about a plurality of second vehicles 120, define two or more vehicle clusters L1, L2, L3 (see FIG. 2) based on location data of second vehicles 120, each cluster including two or more of the second vehicles 120 determined to be traveling in a same lane, identify two or more lane boundaries 201, 202, 203 according to clusters L1, L2, L3, and use lane boundaries 201, 202, 203 to generate a lane map. [0007]); 
generating a virtual line (in a block 515, the computer 112 fits a curve between multiple points identified in the block 510 on a respective lane boundary. Next, in a block 520, the fitted curve of a respective lane boundary may be extrapolated based on sensor data, e.g., yaw rate, from second vehicles in vehicle clusters enclosing the respective lane boundaries, e.g., the lane boundary 202 may be extrapolated based on yaw rate data of second vehicles on the vehicle clusters L1 and L2, especially based on sensor data from lead vehicles of vehicle clusters L1 and L2. Lead vehicles are the second vehicles 120 in front of a vehicle cluster and more likely first vehicles of a vehicle cluster reacting to a change in lane curvature of the lane in which the vehicle cluster is travelling. [0044]) based on the second deviation distance (fig. 2, DL & DR of vehicle 120B) and the lateral distance between the plural precedin1g vehicles (the computer 112, identifies a plurality of points on each lane boundary between adjacent vehicle clusters. For example, to identify the lane boundary 202 between vehicle clusters L1 and L2, multiple points forming the lane boundary 202 are identified in the block 510. Such identification may be based, as stated above, on an assumption that the second vehicles 120 travel substantially in middle of lanes. In this case, multiple points in the middle of respective cluster paths of L1 and L2 may be included on the lane boundary 202. [0043]); 
and setting a centerline (the computer 112 may include programming to fit a curve between centers C of selected second vehicles 120 determined in the block 410 to drive in a same lane, e.g., a polynomial of third degree such as Y=aX+bX.sup.2+cX.sup.3 may be used to represent the vehicle cluster. Y and X represent longitudinal and lateral coordinates. Parameters a, b, and c of such a polynomial may determine a lane curvature for the lane, in which the respected cluster of vehicles travel. Additionally, a yaw angle of a leading second vehicle 120 of a vehicle cluster, i.e., determined to be in front of a vehicle cluster, may have a more significant value in estimating or extrapolating the curvature of an upcoming section of a lane. [0038]) between (examiner notes that the centerline is in the middle of the lane and would be between the two lane lines which can be virtual or real as noted below.) the generated virtual line (in a block 515, the computer 112 fits a curve between multiple points identified in the block 510 on a respective lane boundary. Next, in a block 520, the fitted curve of a respective lane boundary may be extrapolated based on sensor data, e.g., yaw rate, from second vehicles in vehicle clusters enclosing the respective lane boundaries, e.g., the lane boundary 202 may be extrapolated based on yaw rate data of second vehicles on the vehicle clusters L1 and L2, especially based on sensor data from lead vehicles of vehicle clusters L1 and L2. Lead vehicles are the second vehicles 120 in front of a vehicle cluster and more likely first vehicles of a vehicle cluster reacting to a change in lane curvature of the lane in which the vehicle cluster is travelling. [0044]) and the recognized line to the target trajectory (the sensors 111, e.g. a camera of the host vehicle 110, may fully or partially fail to provide usable image data for various reasons, e.g., bad environmental conditions like rain, fog, etc., or obstacles like other vehicles. For example, as illustrated in FIG. 2, a second vehicle 120B could limit a field of view of a camera in the host vehicle 110. With such a limited view, the camera in the vehicle 110 may not obtain an image of a section 205 of the lane boundary 202. [0019]).
Ide teaches recognizing a leading vehicle but does not explicitly teach identifying multiple vehicles in order to help identify the lanes. Jammoussi teaches identifying multiple vehicles to identify the location of the lanes. It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Ide to include the teachings as taught by Jammoussi because “sensors are used in vehicles to detect road features, e.g., lane markings. These sensors may assist an operator to improve driving safety, e.g., avoiding an unintended lane change. Alternatively, in a semi-autonomous or in an autonomous vehicle with limited monitoring or without monitoring of operation of the vehicle by occupants of the vehicle, these sensors may be used to determine location of lane markings relative to the vehicle on the road. However, vehicle sensors do not always provide adequate data to identify lane markings, e.g., because of sensor faults, environmental conditions, etc.” [Jammoussi, 0001]. By using multiple vehicles to identify clusters to identify the lane lines there will be more data that should be sufficient to generate the lane locations.
Regarding claim 18:
Ide teaches all the limitations of claim 16, upon which this claims is dependent.
Ide further teaches:
the target trajectory generator calculating a lateral distance between (Step 835: the CPU sets the target traveling line Ld based on the white line. That is, the CPU determines the central position of the left white line LL and the right white line LR as the target traveling line Ld. [0128]; examiner notes that the system is calculating a lateral distance of the lane being travelled in via the left and right lane lines.) 
and sets a centerline (fig. 4, lane center Ld; Step 845: the CPU executes the lane trace control for controlling the steering of the host vehicle 100 so as to make the host vehicle 100 travel along the set target traveling line Ld. [0128]) between [the generated virtual line and] the recognized line to the target trajectory (fig. 4, left while line LL and right white line LR).
Ide does not explicitly teach, however Jammoussi teaches:
when plural preceding vehicles (fig. 2, vehicles 120a-120d) respectively traveling in the travel lane (fig. 2, vehicles 120b & 120d) and the surrounding lane  (fig. 2, vehicles 120a & 120c) are recognized (the computer 112 can receive, from a vehicle sensor 111, data about a plurality of second vehicles 120, define two or more vehicle clusters L1, L2, L3 (see FIG. 2) based on location data of second vehicles 120, each cluster including two or more of the second vehicles 120 determined to be traveling in a same lane, identify two or more lane boundaries 201, 202, 203 according to clusters L1, L2, L3, and use lane boundaries 201, 202, 203 to generate a lane map. [0007]), the target trajectory generator calculating a lateral distance between the plural preceding vehicles (the computer 112, identifies a plurality of points on each lane boundary between adjacent vehicle clusters. For example, to identify the lane boundary 202 between vehicle clusters L1 and L2, multiple points forming the lane boundary 202 are identified in the block 510. Such identification may be based, as stated above, on an assumption that the second vehicles 120 travel substantially in middle of lanes. In this case, multiple points in the middle of respective cluster paths of L1 and L2 may be included on the lane boundary 202. [0043]), generates a virtual line (in a block 515, the computer 112 fits a curve between multiple points identified in the block 510 on a respective lane boundary. Next, in a block 520, the fitted curve of a respective lane boundary may be extrapolated based on sensor data, e.g., yaw rate, from second vehicles in vehicle clusters enclosing the respective lane boundaries, e.g., the lane boundary 202 may be extrapolated based on yaw rate data of second vehicles on the vehicle clusters L1 and L2, especially based on sensor data from lead vehicles of vehicle clusters L1 and L2. Lead vehicles are the second vehicles 120 in front of a vehicle cluster and more likely first vehicles of a vehicle cluster reacting to a change in lane curvature of the lane in which the vehicle cluster is travelling. [0044]) based on the second deviation distance (fig. 2, DL & DR of vehicle 120B) and the lateral distance between the plural preceding vehicles (the computer 112, identifies a plurality of points on each lane boundary between adjacent vehicle clusters. For example, to identify the lane boundary 202 between vehicle clusters L1 and L2, multiple points forming the lane boundary 202 are identified in the block 510. Such identification may be based, as stated above, on an assumption that the second vehicles 120 travel substantially in middle of lanes. In this case, multiple points in the middle of respective cluster paths of L1 and L2 may be included on the lane boundary 202. [0043]), and sets a centerline (the computer 112 may include programming to fit a curve between centers C of selected second vehicles 120 determined in the block 410 to drive in a same lane, e.g., a polynomial of third degree such as Y=aX+bX.sup.2+cX.sup.3 may be used to represent the vehicle cluster. Y and X represent longitudinal and lateral coordinates. Parameters a, b, and c of such a polynomial may determine a lane curvature for the lane, in which the respected cluster of vehicles travel. Additionally, a yaw angle of a leading second vehicle 120 of a vehicle cluster, i.e., determined to be in front of a vehicle cluster, may have a more significant value in estimating or extrapolating the curvature of an upcoming section of a lane. [0038]) between (examiner notes that the centerline is in the middle of the lane and would be between the two lane lines which can be virtual or real as noted below.) the generated virtual line (in a block 515, the computer 112 fits a curve between multiple points identified in the block 510 on a respective lane boundary. Next, in a block 520, the fitted curve of a respective lane boundary may be extrapolated based on sensor data, e.g., yaw rate, from second vehicles in vehicle clusters enclosing the respective lane boundaries, e.g., the lane boundary 202 may be extrapolated based on yaw rate data of second vehicles on the vehicle clusters L1 and L2, especially based on sensor data from lead vehicles of vehicle clusters L1 and L2. Lead vehicles are the second vehicles 120 in front of a vehicle cluster and more likely first vehicles of a vehicle cluster reacting to a change in lane curvature of the lane in which the vehicle cluster is travelling. [0044]) and the recognized line to the target trajectory (the sensors 111, e.g. a camera of the host vehicle 110, may fully or partially fail to provide usable image data for various reasons, e.g., bad environmental conditions like rain, fog, etc., or obstacles like other vehicles. For example, as illustrated in FIG. 2, a second vehicle 120B could limit a field of view of a camera in the host vehicle 110. With such a limited view, the camera in the vehicle 110 may not obtain an image of a section 205 of the lane boundary 202. [0019]).
Ide teaches recognizing a leading vehicle but does not explicitly teach identifying multiple vehicles in order to help identify the lanes. Jammoussi teaches identifying multiple vehicles to identify the location of the lanes. It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Ide to include the teachings as taught by Jammoussi because “sensors are used in vehicles to detect road features, e.g., lane markings. These sensors may assist an operator to improve driving safety, e.g., avoiding an unintended lane change. Alternatively, in a semi-autonomous or in an autonomous vehicle with limited monitoring or without monitoring of operation of the vehicle by occupants of the vehicle, these sensors may be used to determine location of lane markings relative to the vehicle on the road. However, vehicle sensors do not always provide adequate data to identify lane markings, e.g., because of sensor faults, environmental conditions, etc.” [Jammoussi, 0001]. By using multiple vehicles to identify clusters to identify the lane lines there will be more data that should be sufficient to generate the lane locations.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ide (US PUB NO 2018/0181820) in view of Jammoussi (US PUB NO 2017/0316684) in further view of Ferencz (US PUB NO 2015/0354976).
Regarding claim 9:
Ide in view of Jammoussi teaches all the limitations of claim 8, upon which this claims is dependent.
Ide in view of Jammoussi does not explicitly teach, however Ferencz teaches:
wherein the generating the virtual line is executed (Processing unit 110 may also exclude information [00129]; examiner notes that by excluding data when the distance is too close, the generation of the virtual line of Ide in view of Jammoussi would only occur when the distance is longer than the threshold distance.) when the lateral distance between the plural preceding vehicles is not shorter than a predetermined safe distance (Processing unit 110 may also exclude information that is inconsistent across the captured images (e.g., a vehicle changing lanes, a lane model indicating a vehicle that is too close to vehicle 200, etc.). [0129]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Ide in view of Jammoussi to include the teachings as taught by Ferencz because “an autonomous vehicle may be able to identify its environment and navigate without input from a human operator. Autonomous vehicles may also take into account a variety of factors and make appropriate decisions based on those factors to safely and accurately reach an intended destination. For example, various objects—such as other vehicles and pedestrians—are encountered when a vehicle typically travels a roadway. Autonomous driving systems may recognize these objects in a vehicle's environment and take appropriate and timely action to avoid collisions. Additionally, autonomous driving systems may identify other indicators—such as traffic signals, traffic signs, and lane markings—that regulate vehicle movement (e.g., when the vehicle must stop and may go, a speed at which the vehicle must not exceed, where the vehicle must be positioned on the va-452177 roadway, etc.). Autonomous driving systems may need to determine when a vehicle should change lanes, turn at intersections, change roadways, etc. As is evident from these examples, many factors may need to be addressed in order to provide an autonomous vehicle that is capable of navigating safely and accurately.” [Ferencz, 0003].
Regarding claim 19:
Ide in view of Jammoussi teaches all the limitations of claim 88, upon which this claims is dependent.
Ide in view of Jammoussi does not explicitly teach, however Ferencz teaches:
wherein the target trajectory generator is configured to generate the virtual line is executed (Processing unit 110 may also exclude information [00129]; examiner notes that by excluding data when the distance is too close, the generation of the virtual line of Ide in view of Jammoussi would only occur when the distance is longer than the threshold distance.) when the lateral distance between the plural preceding vehicles is not shorter than a predetermined safe distance (Processing unit 110 may also exclude information that is inconsistent across the captured images (e.g., a vehicle changing lanes, a lane model indicating a vehicle that is too close to vehicle 200, etc.). [0129]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Ide in view of Jammoussi to include the teachings as taught by Ferencz because “an autonomous vehicle may be able to identify its environment and navigate without input from a human operator. Autonomous vehicles may also take into account a variety of factors and make appropriate decisions based on those factors to safely and accurately reach an intended destination. For example, various objects—such as other vehicles and pedestrians—are encountered when a vehicle typically travels a roadway. Autonomous driving systems may recognize these objects in a vehicle's environment and take appropriate and timely action to avoid collisions. Additionally, autonomous driving systems may identify other indicators—such as traffic signals, traffic signs, and lane markings—that regulate vehicle movement (e.g., when the vehicle must stop and may go, a speed at which the vehicle must not exceed, where the vehicle must be positioned on the va-452177 roadway, etc.). Autonomous driving systems may need to determine when a vehicle should change lanes, turn at intersections, change roadways, etc. As is evident from these examples, many factors may need to be addressed in order to provide an autonomous vehicle that is capable of navigating safely and accurately.” [Ferencz, 0003].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yan (US 2020/0317194) discloses a control system (10, 19, 185C) for a vehicle (100), the system comprising a processing means (10, 19) arranged to receive, from terrain data capture means (185C) arranged to capture data in respect of terrain ahead of the vehicle by means of one or more sensors, terrain information indicative of the topography of an area extending ahead of the vehicle (100), wherein the terrain information comprises data defining at least one 2D image of the terrain ahead of the vehicle, wherein the processing means (10, 19) is configured to: perform a segmentation operation on image data defining one said at least one 2D image and identify in the image data edges of a predicted path of the vehicle; calculate a 3D point cloud dataset in respect of the terrain ahead of the vehicle based on the terrain information; determine the 3D coordinates of lateral edges of the predicted path of the vehicle by reference to the point cloud dataset, based on the coordinates of edges of the predicted path identified in the 2D image, to determine a 3D predicted path of the vehicle; and control the direction of travel of the vehicle in dependence at least in part on the 3D predicted path.
Bellaiche (US 2018/0024562) discloses a method of correcting a position of a vehicle navigating a road segment may include determining, based on an output of at least one navigational sensor, a measured position of the vehicle along a predetermined road model trajectory; receiving at least one image representative of an environment of the vehicle, analyzing the at least one image to identify at least one lane marking, determining, based on the at least one image, a distance from the vehicle to the at least one lane marking, determining an estimated offset of the vehicle from the predetermined road model trajectory based on the measured position of the vehicle and the determined distance, and determining an autonomous steering action for the vehicle based on the estimated offset to correct the position of the vehicle.
Kumano (US 2018/0204075) discloses an apparatus for recognizing a travel lane of a vehicle, a deviation determiner is configured to, if two or more shape change points are extracted by a shape change point extractor and the second derivative value of curvature of an extracted boundary line at least one of the two or more shape change points is inverted in sign, determine whether or not the extracted boundary line and an estimated boundary line estimated from travel lane parameters estimated by a travel lane parameter estimator are deviating from each other beyond a predetermined allowable range. A driving aid is configured to, if it is determined that the extracted boundary line and the estimated boundary line are deviating from each other beyond the predetermined allowable range, perform control upon deviation to prevent occurrence of undesirable situations that may be caused by deviation between the extracted boundary line and the estimated boundary line.
Vladimerou (US 2017/0197549) discloses an apparatus and method for generating a collision warning to a driver of a host vehicle. The method estimates geometry of a lane of a road in which the host vehicle is traversing and further identifies, via a non-line-of-sight sensor, at least one remote vehicle traversing ahead of the host vehicle in the estimated lane of the road. The host vehicle tracks, via a line of sight sensor, a preceding vehicle traversing directly ahead of the host vehicle in the estimated road-lane and detects a speed of a slowest remote vehicle of the at least one identified remote vehicles. The host vehicle predicts a motion of the preceding vehicle based on the detected speed of the slowest remote vehicle and an inter-vehicle distance, and generates a warning to the driver of the host vehicle based on the predicted relative motion of the preceding vehicle to the host vehicle.
McNew (US 2019/0100200) discloses how one or more dynamic trailing objects can be detected in an external environment of a vehicle. Position data of the dynamic trailing object(s) can be acquired. It can be determined whether a current position of one of the trailing objects is at substantially the same longitudinal position as a previous position of the ego vehicle. If the current position of the dynamic trailing object is at substantially the same longitudinal position as a previous position of the ego vehicle, a lateral offset between the current position of the trailing object and the previous position of the ego vehicle can be determined. The lateral offset can be used to identify a current travel lane of the ego vehicle, determine lane crossings, and/or determine travel lane probability distributions.
Zeng (US 2012/0022739) discloses a method and system for closed-loop vehicle lateral control, using image data from front and rear cameras and information about a leading vehicle's position as input. A host vehicle includes cameras at the front and rear, which can be used to detect lane boundaries such as curbs and lane stripes, among other purposes. The host vehicle also includes a digital map system and a system for sensing the location of a vehicle travelling ahead of the host vehicle. A control strategy is developed which steers the host vehicle to minimize the deviation of the host vehicle's path from a lane reference path, where the lane reference path is computed from the lane boundaries extracted from the front and rear camera images and from the other inputs. The control strategy employs feed-forward and feedback elements, and uses a Kalman filter to estimate the host vehicle's state variables.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R Jagolinzer whose telephone number is (571)272-4180. The examiner can normally be reached M-Th 8AM - 4PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571)272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Scott R. Jagolinzer
Examiner
Art Unit 3665



/S.R.J./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665